DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 3/30/2021.
Claims 1, 6, 7, 9, 15, 16, 19, and 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
Applicant properly claims the benefit of provisional application 62/459,807 (filed on 02/16/2017) in the ADS filed on 02/16/2017.  Provisional application 62/459,807 provides support for all claims except Claims 6 and 19; therefore Claims 6 and 19 are granted an effective filing date of 02/16/2018 and all other claims are granted an effective filing date of 02/16/2017.
Response to Applicant’s Arguments
Objections
	All previous objections to the Specification are obviated by the present amendments thereto; therefore, these objections are withdrawn.
	Claims 9 and 16 were previously objected to because the terms “the entity account” should have read “the service entity account” such that they were consistent with the 
Claim Rejections – 35 USC § 112
All previous 112(b) indefiniteness rejections are obviated by the present amendments to the claims; therefore, these rejections are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
As a preliminary matter, Applicant directs 101 arguments to the disclosures of “newly presented claim 21,” yet the presently amended claims do not recite a Claim 21.  As the cited passages of the non-existent Claim 21 appear to match those of presently amended Claim 1, Examiner will address these arguments with respect to Claim 1 instead.
Applicant makes several arguments asserting that the claims as presently amended are directed to a practical application rather than an abstract concept.  As a basis for these arguments, Applicant states that “[a] practical application may be found, for example, where the claimed method uses, relies on, or applies the abstract idea for some reasonable purpose.”  Examiner finds this to be a misstatement of the legal standards of subject matter eligibility under 101.  Examiner finds no source for this assertion, and indeed finds it incompatible with integration of a judicial exception into a practical application as described in MPEP 2106.04(d) 
Applicant directs arguments of integration into a practical application to the newly presented limitations of receiving and storing in a distributed ledger at least one detected geolocation, at least one detected environmental condition and at least one detected shipment unit condition of the shipment unit, and further that said stored information be used to determine that at least a portion of the transportation plan has been completed and storing an indication to that effect.  Applicant’s first particular argument is that this embodies a “practical application for blockchain technologies, which also by their very nature require the use of computer technology.”  The notion that some or all steps require the use of computer technology would prevent said steps from being categorized as abstract ideas has already been previously advanced and answered in previous Office Actions, and is incorrect for the same reasons as previously stated.  As has also previously been explained, the determination (and storing of a corresponding indication) that at least part of a transportation plan has been completed based on the received data (e.g., geolocation, environmental condition, and shipment unit condition) is an abstract idea, particularly a mental process.  Storing the data used to make this determination is likewise a mental process for the same reasons.  The only additional element listed in Applicant’s argued portion of Claim 1 is the receipt of said data, which constitutes insignificant extra-solution activity in the form of mere data gathering (see MPEP 2106.05(g)).  Applicant describes this as “incorporat[ing] a change in physical condition 
Applicant further argues that these steps “create[] an immutable record of any number of changes to the physical condition of the shipment unit.  This in turn provides for more detailed and secure information which may be used for purposes of execution of the smart contract.  As such, at the very least, claim 1 recites a practical application of any purported abstract idea.”  As discussed both above and in previous Office Actions, the storing of a secure “immutable record” of various data is merely using a distributed system in its normal use, applied to the field of shipping.  This is insufficient to integrate the recited abstract ideas into a practical application, either directly or as an improvement to computer functionality or other technology.  See previous Office Actions for more details.  The remainder of this argument again appears to use the improper standards for integrating judicial exceptions into a practical application described above (“…uses, relies on, or applies the abstract idea for some reasonable purpose”) rather than it’s judicially defined meaning.  There is no transformation of the recited abstract concepts to accomplish integration into a practical application.  Further, the use of gathered data in a smart contract is not embodied in the independent claims at present (smart contracts are only mentioned in Claim 6, and not in the way described here), and even if it was, 
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant’s arguments are based on newly presented claim language, and as such the argued features are largely not addressed in the previous 103 rejections.  Examiner notes that the element of environmental data and the use thereof were previously claimed in Claims 7, 15, and 20.  The citations provided therefore would apply equally to this element’s inclusion in the presently amended independent claims, and Applicant’s arguments do not consider or address these previous citations.  Applicant’s arguments consist of brief, single sentence generalizations of each of the cited references followed by statements that Applicant is unable to find disclosure of the newly presented claim language in the cited references, and thus the cited references do not teach or suggest the newly presented claim language.  Examiner disagrees, particularly as relates to the MacKenzie reference and how it modifies the other references.  See updated 103 references below for more information.
Claim Objections
Claims 7, 9, and 16 are objected to because of the following informalities:  
In Claim 7, “the payment” should read “the increase;” and
In Claims 9 and 16, “the service account” should read “the service entity account.”

Claim Interpretation
The terms “shipment unit” and “associated shipment unit,” used throughout the claims, are interpreted as defined in the Specification, particularly in Paragraphs 0004 and 0021.  Note that, in relation to Claim 2, the interpretation of “shipment unit” must necessarily narrow to a “smart” shipment unit as disclosed in the Specification.
	The term “distributed ledger node” is interpreted in light of the specification (see, inter alia, Paragraph 0041) to mean a computing node which interacts with and/or potentially stores all or part of the distributed ledger.
	In Claims 1, 9, and 16, the language “automatically causing, by the distributed ledger node, an increase to a ledger balance associated with the entity account associated with the first service offer, in response to the received indication” (and similar) is interpreted in light of the specification (particularly Paragraphs 0030-0031 and 00168-00173) to mean a transfer of payment for at least a portion of the transportation plan for which an indication has been received indicating that the at least a portion of the transportation plan has been completed.  This interpretation is necessary to avoid additional rejections under 112(b) and benefit issues due to multiple possible plain meaning interpretations which are not supported by the original disclosure or the provisional application.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 9, and 16, the limitation of automatically causing an increase to a ledger balance associated with the entity account associated with the first service offer, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity.  Additionally, the limitations of storing a plurality of unique service offers received for transporting the shipment unit through at least a portion of a transportation network, wherein each service offer of the received plurality of unique service offers includes an offer origin, an offer destination, and at least one offer parameter and is associated with one of a plurality of entity accounts, the at least one offer parameter comprising at least one service offer transportation parameter; storing received shipment unit data that corresponds to the shipment unit, the corresponding shipment unit data comprising (a) an origin, (b) a destination, and (c) one or more transportation parameters, wherein the one or more transportation parameters comprise at least one or more environmental conditions and one or more shipment unit condition parameters; generating at least a portion of a transportation plan for the shipment unit in response to a determined match between the origin, the destination, and at least one parameter of a first service offer of the plurality of unique service offers and the stored shipment unit data, the transportation plan having one or more portions that collectively define a movement of the shipment unit from the origin to the destination in accordance with the one or more transportation parameters; storing the received at least one detected geolocation of the shipment unit, at least one detected environmental condition, and at least one detected shipment unit condition; and storing a 
	The judicial exception is not integrated into a practical application.  In particular, the claims recites the additional elements of a service offer distributed ledger/service offer distributed ledger; a transportation distributed ledger; a distributed ledger node comprising at least one processor, a memory, and a communications interface configured to communicate via at least one network; an apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory for storing computer program code; a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable code instructions stored therein; and receiving, by the distributed ledger node, at least one detected geolocation 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of the judicial exception to a particular technological environment or field of use.  Further, the additional element categorized as insignificant extra-solution activity (receiving, by the distributed ledger node, at least one detected geolocation of the shipment unit, at least one detected environmental condition, and at least one detected shipment unit condition) is well-understood, routine, and conventional because it constitutes mere data gathering (see MPEP 2106.05(g)).  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-8, 10-15, and 17-20, describing various additional limitations to the method of Claim 1, the system of Claim 9, or the product of Claim 16, amount to substantially the same 
Claim 2 discloses the previously disclosed match being determined by the shipment unit (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claims 3, 10, and 17 disclose the storing in the distributed ledger of either geolocation data or environmental condition data corresponding to the shipment unit (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claims 4 and 12 disclose a particular structure for the transportation distributed ledger (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 5 and 13 disclose particular data making up either the shipment unit data or the associated shipment unit data (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 6 and 19 disclose that the previously disclosed increase is caused by automated execution of one or more smart contracts stored on a previously disclosed ledger (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 7, 15, and 20 disclose receiving data corresponding to an environmental condition of the shipment unit (insignificant extra-solution activity in the form of mere data gathering), and using said data and other stored data to determine a value for the 
Claims 8 and 14 disclose storing a rating for the entity account associated with the first service offer, said rating determined based at least in part on the received environmental data, the first service offer, and the stored shipment unit data (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claims 11 and 18 disclose the geolocation data and environmental data being determined by one or more sensors disposed on or within the shipment unit (merely narrowing the field of use), which does not integrate the claims into a practical application. 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PGPub 20160098677) (hereafter, “Kim”) in view of Marsh et al (PGPub 20030023517) (hereafter, “Marsh”), MacKenzie et al (PGPub 20100250446) (hereafter, “MacKenzie”), and Kopanati (PGPub 20140278851) (hereafter, “Kopanati”).
	Regarding Claims 1, 9, and 16, Kim discloses the following limitations:
A computer-implemented method, apparatus, or computer program product for monitoring the transportation of a shipment unit containing at least one associated shipment unit from an origin to a destination, the computer program product 
storing in a service offer ledger, by a computing node entity comprising at least one processor, a memory, and a communications interface configured to communicate via at least one network, a plurality of service offers received for transporting the shipment unit through at least a portion of a transportation network, wherein each service offer of the received plurality of service offers includes an offer origin, an offer destination, and at least one offer parameter and is associated with one of a plurality of entity accounts (¶ 0012, 0077-0081, 0093, 0148, 0182-0183, 0186; Fig. 4A; storing available carriers via computing node);
generating at least a portion of a transportation plan for the shipment unit in response to a determined match between the origin, the destination, and at least one offer parameter of a first service offer of the received plurality of service offers and the stored shipment unit data, the transportation plan having one or more portions that collectively define a movement of the shipment unit from the origin to the destination in accordance with the one or more transportation parameters (¶ 0004, 0013-0014, 0022-0023, 0069, 0100, 0148; system selects multiple carriers and sets intermediate destination(s) based on matches between specifics of requested services and service offers); and

Neither Kim nor Marsh explicitly disclose but MacKenzie does disclose the following limitations:
receiving, by the computer node, at least one detected geolocation of the shipment unit, at least one detected environmental condition, and at least one detected shipment unit condition (¶ 0030-0031, 0034; system collects sensor data on the load, including temperature data, vibration and excess impact data, and location information); and
storing, by the computer node, the received at least one detected geolocation of the shipment unit, at least one detected environmental condition, and at least one detected shipment unit condition (¶ 0030-0031, 0034; system collects sensor data on the load, including temperature data, vibration and excess impact data, and location information).
Kim does not explicitly disclose but Marsh does disclose that said service offer ledger and transportation ledger be distributed ledgers; said computer node entity being a distributed 
Neither Kim nor Marsh explicitly disclose but MacKenzie does disclose said received service offers being unique and containing an offer origin and offer destination (¶ 0045).  
	 Neither Kim nor Marsh nor MacKenzie explicitly disclose but Kopanati does disclose the limitation of automatically causing, by the computer node entity, an increase to a ledger balance associated with the entity account associated with the first service offer, in response to the received indication (¶ 0109, 0111, 0139).
Kim further discloses storing in the transportation ledger, by the computing node entity, a received indication that at least the portion of the transportation plan was completed in accordance with the first service offer and the at least one offer parameter contained within the first service offer (¶ 0012, 0077-0081, 0105-0106, 0171-0175; storing tracking data from various carriers).  Neither Kim nor Marsh explicitly disclose but MacKenzie does disclose the indication received based on the at least one detected geolocation of the shipment unit, the at least one detected environmental condition, and the at least one detected shipment unit condition indicating that at least a portion of the transportation plan is completed (¶ 0030-0031, 0034; system collects sensor data on the load, including temperature data, vibration and excess impact data, and location information).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the distributed databases of Marsh with the shipping system of Kim because Marsh teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  Paragraph 0023 of Marsh explicitly teaches the use of its distributed KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of MacKenzie are applicable to the base device (Kim and Marsh), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping payment system of Kopanati with the shipping system of Kim, Marsh, and MacKenzie because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kopanati are applicable to the base device (Kim, Marsh, and MacKenzie), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 3, 10, and 17, Kim in view of Marsh, MacKenzie, and Kopanati disclose the limitations of Claims 1, 9, and 16.  Neither Kim nor Marsh nor MacKenzie explicitly disclose but Kopanati does disclose the limitation of storing in the transportation ledger, by the node computing entity, at least one of (a) geolocation data corresponding to the shipment unit or (b) .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marsh, MacKenzie, Kopanati, and Rice et al (PGPub 20160350392) (hereafter, “Rice”).
	Regarding Claim 2, Kim in view of Marsh, MacKenzie, and Kopanati disclose the limitations of Claim 1.  Kim, as previously stated, discloses the shipment units and matching function of Claim 1 (¶ 0004, 0013-0014, 0022-0023, 0069, 0100).  Neither Kim nor Marsh nor MacKenzie nor Kopanati explicitly disclose but Rice does disclose wherein the matching is determined by the shipment unit (¶ 0036; any node of the distributed system (such as Kim's shipment units) performing disclosed functions).  
	The motivations to combine the references of Kim, Marsh, MacKenzie, and Kopanati remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the distributed system of Rice with the shipping system of Kim, Marsh, MacKenzie, and Kopanati because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rice are applicable to the base device (Kim, Marsh, MacKenzie, and Kopanati), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marsh, MacKenzie, Kopanati, and Bigby et al (PGPub 20090204593) (hereafter, “Bigby”).
Regarding Claims 4 and 12, Kim in view of Marsh, MacKenzie, and Kopanati disclose the limitations of Claims 1 and 9.  Kim further discloses the limitation of wherein the transportation distributed ledger comprises a first shipment unit database to store shipment unit data, and a second shipment unit database to store associated shipment unit data (¶ 0012, 0017, 0025, 0036-0037, 0093, 0107, 0131, 0182-0183, 0186; Fig. 4A).  Neither Kim nor Marsh nor MacKenzie nor Kopanati explicitly disclose but Bigby does disclose the limitation of said transportation ledger being a distributed ledger and the first shipment unit database and the second shipment unit database being partially parallel distributed ledgers (¶ 0005).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine Kim, Marsh, MacKenzie, and Kopanati as discussed for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parallel distributed databases of Bigby with the shipping system of Kim, Marsh, MacKenzie, and Kopanati because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Bigby are applicable to the base device (Kim, Marsh, MacKenzie, and Kopanati), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 5 and 13, Kim in view of Marsh, MacKenzie, Kopanati, and Bigby disclose the limitations of Claims 4 and 12.  Kim further discloses the limitation of wherein at least one of the shipment unit data or the associated shipment unit data comprises at least one of (a) a location or (b) a time when the associated shipment unit is to be either removed from or added to the shipment unit (¶ 0036-0037, 0105, 0131, 0175).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marsh, MacKenzie, Kopanati, and Chow et al (PGPub 20170046694) (hereafter, “Chow”).
Regarding Claims 6 and 19, Kim in view of Marsh, MacKenzie, Kopanati, and Chow disclose the limitations of Claims 1 and 16.  Neither Kim nor Marsh nor MacKenzie nor Kopanati explicitly discloses but Chow does disclose the limitation of wherein the increase is caused by an automated execution of one or more smart contracts stored on at least one of the service offer distributed ledger and the transportation distributed ledger (¶ 0072, 0097, 0162, 0166, 0177).  
The motivations to combine the references of Kim, Marsh, MacKenzie, and Kopanati remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the smart contracts of Chow with the shipping system of Kim, Marsh, MacKenzie, and Kopanati because Chow teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  Paragraph 0162 of Chow explicitly teaches the use of its smart contracts with a shipping system (such as that of Kim, Marsh, MacKenzie, and Kopanati), specifically for use with payments based on the tracking of shipped products.
Claims 7-8, 11, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marsh, MacKenzie, Kopanati, and Zwakhals et al (PGPub 20150046298) (hereafter, “Zwakhals”).
Regarding Claims 7, 15, and 20, Kim in view of Marsh, MacKenzie, and Kopanati disclose the limitations of Claim 1.  Neither Kim nor Marsh nor MacKenzie nor Kopanati explicitly disclose but Zwakhals does disclose the limitation of receiving environmental data corresponding to one or more environmental conditions detected by one or more sensors associated with the shipment unit (Abstract; ¶ 0031-0032, 0079).
Kim further discloses the limitation of determining a value for the increase based on the received data, the first service offer, and the stored shipment unit data (¶ 0158).  Neither Kim nor Marsh nor MacKenzie nor Kopanati explicitly disclose but Zwakhals does disclose said received data being environmental data (Abstract; ¶ 0031-0032, 0079).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine Kim, Marsh, MacKenzie, and Kopanati as discussed for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the environmental monitoring, reporting, and analyzing of Zwakhals with the shipping system of Kim, Marsh, MacKenzie, and Kopanati because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Zwakhals are applicable to the base device (Kim, Marsh, MacKenzie, and Kopanati), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the 
Regarding Claims 8 and 14, Kim in view of Marsh, MacKenzie, Kopanati, and Zwakhals disclose the limitations of Claims 7 and 10.  Neither Kim nor Marsh nor MacKenzie explicitly disclose but Kopanati does disclose the limitation of storing, to the service offer distributed ledger, a rating for the entity account associated with the first service offer, wherein the rating is determined based at least in part on the received data, the first service offer, and the stored shipment unit data (¶ 0045, 0096, 0123).  Neither Kim nor Marsh nor MacKenzie nor Kopanati explicitly disclose but Zwakhals does disclose said received data being environmental data (Abstract; ¶ 0031-0032, 0079).  The motivation to combine remains the same as for Claim 7.  
	Regarding Claims 11 and 18, Kim in view of Marsh, MacKenzie, and Kopanati disclose the limitations of Claims 10 and 17.  Neither Kim nor Marsh nor MacKenzie explicitly disclose but Kopanati does disclose the limitation of wherein the geolocation data is determined by one or more sensors disposed on or within the shipment unit (¶ 0053, 0108).  Neither Kim nor Marsh nor MacKenzie nor Kopanati explicitly disclose but Zwakhals does disclose the limitation of wherein the environmental condition data is determined by one or more sensors disposed on or within the shipment unit (¶ 0031-0032, 0079).  The motivation to combine remains the same as for Claim 7.  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20160316322 – “Secure Location-Based Events and Notifications,” Gillen, disclosing a distributed database for storing and tracking events relating to a shipment
PGPub 20150227890 – “Communications System and Smart Device Apps Supporting Segmented Order Distributed Distribution System,” Bednarek et al, disclosing a distributed system for supporting multi-leg package shipments
PGPub 20170330143 – “Tracking Shipment Container,” Raghavan et al, disclosing a system for tracking shipments while in transit
PGPub 20170232300 – “Smart Device,” Tran et al, disclosing a distributed system utilizing blockchain and smart contracts in relation to shipment of containers
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                
                                                                                                                                                                                        /MICHAEL P HARRINGTON/